Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first action on the merits. Claims 1-22 are currently pending. 

Priority
This application claims priority from Provisional Application Nos. 62875688 dated 07/18/2019.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system for labelling. 
Regarding claims 1 and 12, the limitation of (claim 1 being representative) store a study data for a particular clinical study, at least a portion of the study data being stored in a plurality of languages; receive an identifier associated with the particular clinical study and one or more identifiers identifying one or more portions of the study data and encode a tag with the identifier associated with the particular clinical study and the one or more identifiers identifying the one or more portions of the study data; print text and/or graphics on a label, the label having the tag, wherein in response to the tag being read, transmit the one or more portions of the study data identified by the one or more identifiers in a language associated with the one or more portions after authentication as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting a memory, an encoder, a processor, a printer and a terminal (claim 1) and a memory and a terminal (claim 12), the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For purpose of examination, the Examiner interprets the encoder to be part of the computer. For example, but for the memory, encoder, processor, printer and terminal, the claims encompass a system and method for labelling in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claims 1 and 12 further recite the additional element of a terminal. This additional element is recited at a high level of generality (i.e. a general means to read data) and amount to extra solution activity (or alternatively generally linking the abstract idea to a particular technological environment). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional elements of a memory, an encoder, a processor and a printer. Claim 12 recites the additional element of a memory. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic computer components for labelling) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional element of a terminal was considered extra-solution activity (or alternatively generally linking the abstract idea to a particular technological environment). This has been re-evaluated under “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine and conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine and conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a memory, an encoder, a processor and a printer to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 2-11 and 13-22 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claim 2 further defines the processor function and the languages. Dependent claim 3 further defines the languages. Dependent claims 4 and 18 further define the identifiers. Dependent claims 5 and 19 further define the tag and the tag identifier. Dependent claim 6 further defines the identifier. Dependent claim 7 further defines the first portion. Dependent claims 8 and 22 further define encoding the plurality of tags. Dependent claims 9 and 20 further define encoding portions of the study. Dependent claims 10 and 21 further define the study data. Dependent claim 10 further defines the study data. Dependent claim 13 further defines the encoded tag. Dependent claim 14 further defines the process of transmitting. Dependent claim 15 further defines receiving a list of target languages. Dependent claim 16 further defines generating the study data. Dependent claim 17 further defines determining a location. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
The encoder in claims 1, 8 and 9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner has reviewed the specification and found no structure associated with the encoder. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 8 and 9, the limitation “the encoder” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The as-filed disclosure is devoid of any structure associated with the encoder. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Dependent claims are rejected by virtue of dependency. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Vashist (US 2019/0391985), in view of Stueckemann US (2019/0267123), in view of Aelbrecht (US 2010/0253484) and in further view of Wilkes (US 2004/0078231).

REGARDING CLAIM 1
	Vashist discloses a system comprising: a memory configured to store a study data for a particular clinical study ([0019] teaches a data source (interpreted by examiner as the memory) storing clinical trial reports (interpreted by examiner as the study data for a particular clinical study)); an encoder configured to receive an identifier associated with the particular clinical study and one or more identifiers identifying one or more portions of the study data ([0017] teaches trial ID’s that identify clinical trial (interpreted by examiner as the identifier associated with the particular clinical study) [0042] teaches an extraction unit that extracts information from received files such as clinical reports (interpreted by examiner as the clinical study), where extracting information may include a reference identifier of the report. [0043] teaches reference identifier associated with one or more portions of a file); a processor ([0021] teaches the use of a processors); 

Vashist does not explicitly disclose, however Stueckemann discloses:
and encode a tag with the identifier associated with the particular clinical study and the one or more identifiers identifying the one or more portions of the study data, the label having the tag, the tag being read by a terminal (Stueckemann at [0107] teaches data tags and tagging information with a unique identifier (interpreted by examiner as the identifiers of Vashist that are associated with the particular clinical study and the one or more identifiers identifying the one or more portions of the study data) [0148] teaches a bar code or other visual data (interpreted by examiner as the label having the tag) encoding element is read by the system (interpreted by examiner as the terminal). In another embodiment, a non-visual data storage element, such as a magnetic stripe, an RFID chip, or the like, in the identification document is read),

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Vashist to incorporate encoding a tag with the identifier associated with the particular clinical study and a label having a tag, the tag being read by a terminal as taught by Stueckemann, with the motivation of enabling a higher patient opt-in to myDRUG program resulting in decreased abandonment of prescriptions at the pharmacy, improved patient compliance and consistency due to training and follow-up, and an increased use of proper starting dose. (Stueckemann at [0235]).

Vashist and Stueckemann do not explicitly disclose, however Aelbrecht discloses:
at least a portion of the study data being stored in a plurality of languages (Aelbrecht at [0040] teaches formatting the data retrieved from the database into a predetermined language. [0118] teaches the language in which the data is displayed may be tailored according to the requirements of the patient and [0120] teaches the data stored in memory (where the data is interpreted by the examiner as the study data of Vashist) is stored in a language suitable for patient (the examiner interprets this as means to store in multiple language depending on the patient)) 
transmit the one or more portions of the study data in a language associated with the one or more portions (Aelbrecht at [0118] teaches obtaining data indicating a preferred language. In these ways, the clinical trial system 420 may determine and associate an appropriate language with the package 340. When sending the data (interpreted by examiner as the one or more portions of the study data of Vashist), the clinical trial system may format and/or translate the data according to the language to be used for the package 340. Hence, the patient's package 340 will receive data in a language suitable for the patient (interpreted by examiner as transmit the one or more portions of the study data in a language associated with the one or more portions))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Vashist and Stueckemann to incorporate storing and transmitting data in multiple languages as taught by Aelbrecht, with the motivation of allowing new languages to be easily incorporated into the clinical trial without having to manufacture, distribute and use replacement multi-lingual booklets. (Aelbrecht at [0120]).

Vashist, Stueckemann and Aelbrecht do not explicitly disclose, however Wilkes discloses:
and a printer configured to print text and/or graphics on a label (Wilkes at [0175] teaches a printer, and printing a bar code (interpreted by examiner as containing text and/or graphics) on a medication label (interpreted by examiner as the label of Vashist and Stueckemann)), 
wherein in response to the tag being read by a terminal, the processor is configured to transmit the one or more portions of the study data identified by the one or more identifiers after authentication (Wilkes at [0207] teaches scanning medication label to identify medication and verifying treatment and labeled medication. [0210] teaches sending medication identifier (interpreted by examiner as the identifiers of Vashist that are associated with the particular clinical study and identifying the one or more portions of the study data) to computer (interpreted by examiner as the terminal of Stueckemann)). 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Vashist, Stueckemann and Aelbrecht to incorporate printing label to be read and transmitting study data as taught by Wilkes, with the motivation of allowing a healthcare facility to more accurately and effectively enter orders or documentation and enhancing the efficiency and productivity of patient care within a health care facility. (Wilkes at [0013]).

REGARDING CLAIM 12
Claim 12 is analogous to Claim 1 thus Claim 12 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 1.

REGARDING CLAIM 2
Vashist, Stueckemann, Aelbrecht and Wilkes disclose the limitation of claim 1.
Vashist, Stueckemann and Wilkes do not explicitly disclose, however Aelbrecht further discloses:
The label system of claim 1, wherein the processor transmits a list of the plurality of languages and the language transmitted by the processor is based on a user selection on the list (Aelbrecht at [0118] teaches the language in which the data is displayed may be tailored according to the requirements of the patient (interpreted by examiner as the user). For example, the clinical trial system may determine an appropriate language to use. Alternatively, when the patient is enrolled into the clinical trial, one element of the patient data that is obtained and communicated to the clinical trial system may be an indicator of a preferred language (interpreted by examiner as making the user selection on the list). In these ways, the clinical trial system may determine and associate an appropriate language with the package. When sending the data to the investigator, the clinical trial system may format and/or translate the data according to the language to be used). 

REGARDING CLAIM 3
Vashist, Stueckemann, Aelbrecht and Wilkes disclose the limitation of claim 1.
Vashist, Stueckemann and Wilkes do not explicitly disclose, however Aelbrecht further discloses:
The label system of claim 1, wherein the language transmitted by the processor is based on a geographic location of the terminal (Aelbrecht at [0118] teaches the clinical trial system may determine an appropriate language to use based on the address of the patient or the investigator (interpreted by examiner as the geographic location of the terminal)). 

REGARDING CLAIM 4
Vashist, Stueckemann, Aelbrecht and Wilkes disclose the limitation of claim 1.
Vashist, Stueckemann and Wilkes do not explicitly disclose, however Aelbrecht further discloses:
The label system of claim 1, wherein the identifiers identifying the one or more portions of the study further indicates the language (Aelbrecht at [0118] teaches when the patient is enrolled into the clinical trial, one element of the patient data that is obtained and communicated to the clinical trial system may be an indicator (interpreted by examiner as the identifier) of a preferred language. In these ways, the clinical trial system may determine and associate an appropriate language with the package. Hence, the patient's package will receive data in a language suitable for the patient).

REGARDING CLAIM 5
Vashist, Stueckemann, Aelbrecht and Wilkes disclose the limitation of claim 1.
Vashist, Stueckemann and Wilkes do not explicitly disclose, however Aelbrecht further discloses:
The label system of claim 1, wherein the tag comprises a tag identifier and the tag identifier identifies the language (Aelbrecht at [0004] teaches each package is labelled and [0091] teaches a unique identifier for the package (interpreted by examiner as the tag identifier) [0118] teaches the clinical trial system may determine and associate an appropriate language with the package. Hence, the patient's package will receive data in a language suitable for the patient).

REGARDING CLAIM 6
Vashist, Stueckemann, Aelbrecht and Wilkes disclose the limitation of claim 1.
Stueckemann, Aelbrecht and Wilkes do not explicitly disclose, however Vashist further discloses:
The label system of claim 1, wherein the identifier associated with the particular clinical study comprises a first portion which causes the terminal to authenticate (Vashist at [0019] teaches a data source storing clinical trial reports [0017] teaches trial ID’s that identify clinical trial (interpreted by examiner as identifier associated with the particular clinical study) [0039] teaches the request for access from the data source access unit  may include authentication information that is necessary to access the data source. The authentication information may include information such as a username, passcode, or the like, or in addition, may include a public key, private key, or both, that may be used to access information that has been encrypted (interpreted by examiner as comprising a first portion which causes the terminal to authenticate)).

REGARDING CLAIM 7
Vashist, Stueckemann, Aelbrecht and Wilkes disclose the limitation of claims 1 and 6.
Stueckemann, Aelbrecht and Wilkes do not explicitly disclose, however Vashist further discloses:
The label system of claim 6, wherein the first portion is a universal resource locator associated with the particular clinical study (Vashist at [0039] teaches the authentication information may include a public key, private key, or both, that may be used to access information that has been encrypted (interpreted by examiner as a universal resource locator).

REGARDING CLAIM 8
Vashist, Stueckemann, Aelbrecht and Wilkes disclose the limitation of claim 1.
Stueckemann, Aelbrecht and Wilkes do not explicitly disclose, however Vashist further discloses:
a first group and a second group (Vashist at [0036] teaches one or more reference identifiers identifying different portions (interpreted by examiner as the first group and second group) 

Vashist, Aelbrecht and Wilkes do not explicitly disclose, however Stueckemann further discloses:
The label system of claim 1, wherein the encoder is configured to encode a plurality of tags for the particular clinical study, the plurality of tags comprising a first group of tags and a second group of tags (Stueckemann at [0107] teaches tagging information (interpreted by examiner as the clinical study data) with a unique identifier (interpreted by examiner as the tag for the first group of Vashist and the tag of the second group of Vashist)), 

Vashist, Stueckemann and Wilkes do not explicitly disclose, however Aelbrecht further discloses:
wherein the language transmitted for the first group of tags is different from the language transmitted for the second group of tags (Aelbrecht at [0007] teaches using country specific language and [0118] teaches the clinical trial system may determine and associate an appropriate language with the package (interpreted by patient as means to send tags in a specific language depending on what country the group of tag is being transmitted to)). 

REGARDING CLAIM 9
Vashist, Stueckemann, Aelbrecht and Wilkes disclose the limitation of claim 1.
Vashist, Aelbrecht and Wilkes do not explicitly disclose, however Stueckemann further discloses:
The label system of claim 1, wherein encoder is further configured to encode portions of the study data in the tag (Stueckemann at [0107] teaches data tags and tagging information with a unique identifier (interpreted by examiner as the identifiers of Vashist identifying the one or more portions of the study data) [0148] teaches a bar code or other visual data (interpreted by examiner as the tag) encoding element).

REGARDING CLAIM 10
Vashist, Stueckemann, Aelbrecht and Wilkes disclose the limitation of claims 1 and 9.
Vashist, Stueckemann and Wilkes do not explicitly disclose, however Aelbrecht further discloses:
The label system of claim 9, wherein the study data is encoded in one or more languages associated with the portions (Aelbrecht at [0118] teaches when the patient is enrolled into the clinical trial, one element of the patient data that is obtained and communicated to the clinical trial system may be an indicator (interpreted by examiner as the identifier of Vashist identifying the one or more portions of the study data) of a preferred language. In these ways, the clinical trial system may determine and associate an appropriate language).

REGARDING CLAIM 11
Vashist, Stueckemann, Aelbrecht and Wilkes disclose the limitation of claims 1 and 9.
Stueckemann, Aelbrecht and Wilkes do not explicitly disclose, however Vashist further discloses:
The system of claim 1, wherein the study data comprises one or more of a clinical study name, a container type a generated label will be attached to, a size and a shape of the generated label, design elements of the generated label, logic to encode the tag, regimen tables, lot sets, manufacturing batch data, manufacturing packaging lots, randomization data, storage instructions, lot information, predefined phrases and terminology, and sequential numbering of individual labels (Vashist at [0017] teaches trial ID’s that identify clinical trial (interpreted by examiner as the clinical study name)).

REGARDING CLAIM 13
Vashist, Stueckemann, Aelbrecht and Wilkes disclose the limitation of claim 12.
Vashist, Aelbrecht and Wilkes do not explicitly disclose, however Stueckemann further discloses:
The method of claim 12, wherein the encoded tag causes the terminal to be directed to a location to authenticate (Stueckemann at [0177] teaches authorization forms stored with the prescription manager (interpreted by examiner as location to authenticate)).

REGARDING CLAIM 14
Claim 14 is analogous to Claims 2, 4 and 5 thus Claim 14 is similarly analyzed and rejected in a manner consistent with the rejection of Claims 2, 4 and 5.

REGARDING CLAIM 15
Vashist, Stueckemann, Aelbrecht and Wilkes disclose the limitation of claim 12.
Vashist, Stueckemann and Wilkes do not explicitly disclose, however Aelbrecht further discloses:
The method of claim 12, further comprising receiving a list of target languages from a pharmaceutical company managing the particular clinical study and providing translations of the study data in the target languages as the plurality of languages (Aelbrecht at [0020] teaches multi-lingual booklet are a number of pages, in various languages (interpreted by examiner as the list of target languages from a pharmaceutical company). [0118] teaches when sending the data to the investigator, the clinical trial system may format and/or translate the data according to the language to be used for the package. Hence, the patient's package 340 will receive data in a language suitable for the patient. [0119] teaches the investigator's computer may then itself translate and/or process the raw data to generate data in a language suitable for the patient (interpreted by examiner as providing translation)).

REGARDING CLAIM 16
Vashist, Stueckemann, Aelbrecht and Wilkes disclose the limitation of claim 12.
Stueckemann, Aelbrecht and Wilkes do not explicitly disclose, however Vashist further discloses:
The method of claim 12, further comprising generating the study data by creating a model (Vashist at [0001] teaches an application programming interface (interpreted by examiner as the model)).

REGARDING CLAIM 17
Claim 17 is analogous to Claim 3 thus Claim 17 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 3.

REGARDING CLAIM 18
Claim 18 is analogous to Claim 4 thus Claim 18 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 4.

REGARDING CLAIM 19
Claim 19 is analogous to Claim 5 thus Claim 19 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 5.

REGARDING CLAIM 20
Claim 20 is analogous to Claim 9 thus Claim 20 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 9.

REGARDING CLAIM 21
Claim 21 is analogous to Claim 10 thus Claim 21 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 10.

REGARDING CLAIM 22
Claim 22 is analogous to Claim 8 thus Claim 22 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Thiers (US 2013/0151280) teaches system and method for clinical research center network building and use. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626          

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626